Title: To Thomas Jefferson from Richard O’Bryen, 24 August 1785
From: O’Bryen, Richard
To: Jefferson, Thomas



Sir
Algier august the 24th. 1785

We the Subjects of the United States of America Having the Misfortune of Being Captured off The Coast of Portugal the 24th. and 30th. of July By the Algerines, and Brought into this port Where we have Become Slaves, and Sent To the workhouses, Oure Sufferings is Beyond Oure Expressing or your Conception. Hoping youre Honoure will be pleased to represent Oure Grievances to Congress. Hoping They will Take Such Measures as to tend to oure speedy Redemption. Hoping you will Consider oure Unfortunate Situation, and Make some provision for the Unfortunate Sufferers, Untill we are reedeemed, Being Stript of all oure Cloaths and nothing to Exist on But two small Cakes of Bread per day, without any other Necessary of Life. Charles Logie Esqr. British Counsil seeing oure distressed Situation has taken us Three Masters of Vessells out of the Work Houses and has Given Security for us to the Day of Algiers, King of Cruelties. My Crew Certainly will Starve if There is not Some Immediate Reliefe. It Being the Method of all Christian powers whose Subjects falls in the Hands of Those Savages to Make Some provision for them, untill they are reedeemed, I should Esteem it a particular favoure If you would be pleased to write to Mr. Logie, Consul here.
Ship Daupin, Richd. OBryen Master, Belonging to Messrs. Mathew and Thomas Irwin & Co. Merchants of the City of Philadelphia Bound to Philadelphia from St. Ubes. Taken the 30th. July, out two Days. Schoner Maria, Isiack Stevens Master, from Boston bound to Cadis, Belonging to Messrs. Wm. Foster & Co. Merchants in Boston. Taken the 24th. July, Out 26 days. The Cruisers in This port are fitting out With all possible Expedition and I Am of That Opinion They will Take Most of Oure Ships that will come for urope. They will Cruise to The Northward of the Western Islands and towards the British Channell.
The Sooner we Could put a stop to them the Better, they Valuing the Number of prizes they take, To the Summ for the Peace.  The Spaniards Coming on terms with them, all other Uropian Nations must. I hope we shall aply Before any more does, for they Must Be at war with Some.
I am very respectfully your most obedt. and very Humble Servant & Petitioner,

Richd. OBryen

